


EXHIBIT 10.13

 

EQUIFAX
2005 EXECUTIVE DEFERRED COMPENSATION PLAN
(Effective As Of January 1, 2005, Except Where Otherwise Noted)

 

Effective as of January 1, 2003, Equifax Inc. (the “Company”) established the
Equifax Executive Deferred Compensation Plan (“Prior Plan”) for the benefit of
eligible management and highly compensated employees of the Company and its
Subsidiaries.  The Plan was designed to assist and encourage eligible employees
to accumulate capital and to supplement their retirement income.

 

Because the laws applicable to nonqualified deferred compensation plans were
significantly changed effective January 1, 2005, the Company has decided to
adopt a new deferred compensation plan, the Equifax 2005 Executive Deferred
Compensation Plan (the “Plan”) for deferrals by eligible employees occurring on
or after January 1, 2005.  The vested amounts credited to participants as of
December 31, 2004 under the Prior Plan (and any earnings on such amounts) will
remain credited under the Prior Plan and subject to the terms and conditions of
the Prior Plan.

 


ARTICLE I


 


DEFINITIONS


 


1.1                     ACCOUNT SHALL MEAN THE RECORDS MAINTAINED BY THE
ADMINISTRATOR TO DETERMINE THE PARTICIPANT’S DEFERRALS UNDER THIS PLAN.  SUCH
ACCOUNT MAY BE REFLECTED AS AN ENTRY IN THE COMPANY’S (OR EMPLOYER’S) RECORDS,
OR AS A SEPARATE ACCOUNT UNDER A TRUST, OR AS A COMBINATION OF BOTH.  THE
ADMINISTRATOR MAY ESTABLISH SUCH SUBACCOUNTS AS IT DEEMS NECESSARY FOR THE
PROPER ADMINISTRATION OF THE PLAN.

 


1.2                     ADMINISTRATOR SHALL MEAN THE PERSON OR PERSONS APPOINTED
BY THE BOARD OF DIRECTORS OF THE COMPANY (OR ITS DESIGNEE) TO ADMINISTER THE
PLAN PURSUANT TO ARTICLE 10 OF THE PLAN.


 


1.3                     BASE SALARY SHALL MEAN THE PARTICIPANT’S BASE ANNUAL
SALARY EXCLUDING COMMISSIONS, INCENTIVE AND DISCRETIONARY BONUSES AND OTHER
NON-REGULAR FORMS OF COMPENSATION, BEFORE REDUCTIONS FOR CONTRIBUTIONS TO OR
DEFERRALS UNDER ANY PENSION, DEFERRED COMPENSATION, WELFARE BENEFIT OR OTHER
BENEFIT PLANS SPONSORED BY THE COMPANY.


 


1.4                     BENEFICIARY SHALL MEAN THE PERSON(S) OR ENTITY
DESIGNATED AS SUCH IN ACCORDANCE WITH ARTICLE 9 OF THE PLAN.


 


1.5                     BONUS SHALL MEAN AMOUNTS PAID TO THE PARTICIPANT BY THE
EMPLOYER ANNUALLY IN THE FORM OF A DISCRETIONARY OR INCENTIVE COMPENSATION OR
ANY OTHER BONUS DESIGNATED BY THE ADMINISTRATOR TO BE COVERED BY THE PLAN BEFORE
REDUCTIONS FOR CONTRIBUTIONS TO OR DEFERRALS UNDER ANY PENSION, DEFERRED
COMPENSATION, WELFARE BENEFIT, OR OTHER BENEFIT PLANS SPONSORED BY THE COMPANY.

 

1

--------------------------------------------------------------------------------


 


1.6                     CHANGE IN CONTROL SHALL MEAN ANY OF THE FOLLOWING
EVENTS:


 


A.                           VOTING STOCK ACCUMULATIONS.  THE ACCUMULATION BY
ANY PERSON OF BENEFICIAL OWNERSHIP OF TWENTY PERCENT (20%) OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S VOTING STOCK; PROVIDED THAT FOR PURPOSES
OF THIS SUBPARAGRAPH (A), A CHANGE IN CONTROL WILL NOT BE DEEMED TO HAVE
OCCURRED IF THE ACCUMULATION OF TWENTY PERCENT (20%) OR MORE OF THE VOTING POWER
OF THE COMPANY’S VOTING STOCK RESULTS FROM ANY ACQUISITION OF VOTING STOCK
(I) DIRECTLY FROM THE COMPANY THAT IS APPROVED BY THE INCUMBENT BOARD, (II) BY
THE COMPANY, (III) BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY THE COMPANY OR ANY SUBSIDIARY, OR (IV) BY ANY PERSON PURSUANT TO A
BUSINESS COMBINATION THAT COMPLIES WITH ALL OF THE PROVISIONS OF CLAUSES (I),
(II) AND (III) OF SUBPARAGRAPH (B); OR


 


B.                          BUSINESS COMBINATIONS.  CONSUMMATION OF A BUSINESS
COMBINATION, UNLESS, IMMEDIATELY FOLLOWING THAT BUSINESS COMBINATION, (I) ALL OR
SUBSTANTIALLY ALL OF THE PERSONS WHO WERE THE BENEFICIAL OWNERS OF VOTING STOCK
OF THE COMPANY IMMEDIATELY PRIOR TO THAT BUSINESS COMBINATION BENEFICIALLY OWN,
DIRECTLY OR INDIRECTLY, MORE THAN SIXTY-SIX AND TWO-THIRDS PERCENT (66-2/3%) OF
THE THEN OUTSTANDING SHARES OF COMMON STOCK AND THE COMBINED VOTING POWER OF THE
THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS OF THE ENTITY RESULTING FROM THAT BUSINESS COMBINATION (INCLUDING,
WITHOUT LIMITATION, AN ENTITY THAT AS A RESULT OF THAT TRANSACTION OWNS THE
COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR
THROUGH ONE OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS RELATIVE
TO EACH OTHER AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO THAT BUSINESS
COMBINATION, OF THE VOTING STOCK OF THE COMPANY, (II) NO PERSON (OTHER THAN THE
COMPANY, THAT ENTITY RESULTING FROM THAT BUSINESS COMBINATION, OR ANY EMPLOYEE
BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY, ANY
EIGHTY PERCENT (80%) SUBSIDIARY OR THAT ENTITY RESULTING FROM THAT BUSINESS
COMBINATION) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, TWENTY PERCENT (20%) OR
MORE OF THE THEN OUTSTANDING SHARES OF COMMON STOCK OF THE ENTITY RESULTING FROM
THAT BUSINESS COMBINATION OR THE COMBINED VOTING POWER OF THE THEN OUTSTANDING
VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF
THAT ENTITY, AND (III) AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS OF THE ENTITY RESULTING FROM THAT BUSINESS COMBINATION WERE MEMBERS OF
THE INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF THE INITIAL AGREEMENT OR OF
THE ACTION OF THE BOARD PROVIDING FOR THAT BUSINESS COMBINATION; OR


 


C.                           SALE OF ASSETS.  CONSUMMATION OF A SALE OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY; OR


 


D.                          LIQUIDATIONS OR DISSOLUTIONS.  APPROVAL BY THE
SHAREHOLDERS OF THE COMPANY OF A COMPLETE LIQUIDATION OR DISSOLUTION OF THE
COMPANY, EXCEPT PURSUANT TO A BUSINESS COMBINATION THAT COMPLIES WITH ALL OF THE
PROVISIONS OF CLAUSES (I), (II) AND (III) OF SUBPARAGRAPH (B).


 


E.                           DEFINITIONS.  FOR PURPOSES OF THIS PARAGRAPH
DEFINING CHANGE IN CONTROL, THE FOLLOWING DEFINITIONS SHALL APPLY:


 

(I) BENEFICIAL OWNERSHIP SHALL MEAN BENEFICIAL OWNERSHIP AS THAT TERM IS USED IN
RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT.

 

(II) BUSINESS COMBINATION SHALL MEAN A REORGANIZATION, MERGER OR CONSOLIDATION
OF THE COMPANY.

 

2

--------------------------------------------------------------------------------


 

 

(III) EIGHTY PERCENT (80%) SUBSIDIARY SHALL MEAN AN ENTITY IN WHICH THE COMPANY
DIRECTLY OR INDIRECTLY BENEFICIALLY OWNS EIGHTY PERCENT (80%) OR MORE OF THE
OUTSTANDING VOTING STOCK.

 

(IV) EXCHANGE ACT SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, INCLUDING
AMENDMENTS, OR SUCCESSOR STATUTES OF SIMILAR INTENT.

 

(V) INCUMBENT BOARD SHALL MEAN A BOARD OF DIRECTORS AT LEAST A MAJORITY OF WHOM
CONSIST OF INDIVIDUALS WHO EITHER ARE (A) MEMBERS OF THE COMPANY’S BOARD OF
DIRECTORS AS OF DECEMBER 1, 2007 OR (B) MEMBERS WHO BECOME MEMBERS OF THE
COMPANY’S BOARD OF DIRECTORS SUBSEQUENT TO DECEMBER 1, 2007 WHOSE ELECTION, OR
NOMINATION FOR ELECTION BY THE COMPANY’S SHAREHOLDERS, WAS APPROVED BY A VOTE OF
AT LEAST TWO-THIRDS (2/3) OF THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD
(EITHER BY A SPECIFIC VOTE OR BY APPROVAL OF THE PROXY STATEMENT OF THE COMPANY
IN WHICH THAT PERSON IS NAMED AS A NOMINEE FOR DIRECTOR, WITHOUT OBJECTION TO
THAT NOMINATION), BUT EXCLUDING, FOR THAT PURPOSE, ANY INDIVIDUAL WHOSE INITIAL
ASSUMPTION OF OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED ELECTION
CONTEST (WITHIN THE MEANING OF RULE 14A-11 OF THE EXCHANGE ACT) WITH RESPECT TO
THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED SOLICITATION
OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE BOARD OF
DIRECTORS.

 

(VI) PERSON SHALL MEAN ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN THE MEANING OF
SECTION 13(D)(3) OR 14 (D) (2) OF THE EXCHANGE ACT).

 

(VII) VOTING STOCK SHALL MEAN THE THEN OUTSTANDING SECURITIES OF AN ENTITY
ENTITLED TO VOTE GENERALLY M THE ELECTION OF MEMBERS OF THAT ENTITY’S BOARD OF
DIRECTORS.

 


1.7                                 CODE SHALL MEAN THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


 


1.8                                 COMMISSIONS SHALL MEAN THE PARTICIPANT’S
COMMISSIONS PAYABLE FROM THE COMPANY FOR THE PLAN YEAR BEFORE REDUCTIONS FOR
CONTRIBUTIONS TO OR DEFERRALS UNDER ANY PENSION, DEFERRED COMPENSATION, WELFARE
BENEFIT, OR OTHER BENEFIT PLANS SPONSORED BY THE COMPANY.


 


1.9                                 COMPANY SHALL MEAN EQUIFAX INC., A GEORGIA
CORPORATION, OR ITS SUCCESSOR.


 


1.10                           CREDITING RATE SHALL MEAN THE NOTIONAL GAINS AND
LOSSES CREDITED ON THE PARTICIPANT’S ACCOUNT BALANCE WHICH ARE BASED ON THE
PARTICIPANT’S CHOICE AMONG THE INVESTMENT ALTERNATIVES MADE AVAILABLE BY THE
ADMINISTRATOR OR SUCH OTHER METHOD ESTABLISHED BY THE ADMINISTRATOR PURSUANT TO
ARTICLE 3 OF THE PLAN.


 


1.11                           DISABILITY SHALL MEAN ANY CESSATION OF THE
PARTICIPANT’S EMPLOYMENT WITH THE EMPLOYER AS A RESULT OF A PHYSICAL OR MENTAL
CONDITION WHICH PREVENTS THE PARTICIPANT FROM PERFORMING THE NORMAL DUTIES OF
HIS OR HER CURRENT EMPLOYMENT FOR A PERIOD OF AT LEAST ONE HUNDRED EIGHTY (180)
CONSECUTIVE DAYS.  IF A PARTICIPANT MAKES APPLICATION FOR DISABILITY BENEFITS
UNDER THE SOCIAL SECURITY ACT OR UNDER AN EMPLOYER SPONSORED LONG TERM
DISABILITY PLAN, AS THEN IN EFFECT AND QUALIFIES FOR SUCH BENEFITS, HE/SHE SHALL
BE PRESUMED TO QUALIFY AS TOTALLY AND PERMANENTLY DISABLED UNDER THIS PLAN.  THE
ADMINISTRATOR SHALL REQUIRE THAT THE PARTICIPANT SUBMIT EVIDENCE OF SUCH
QUALIFICATION FOR DISABILITY BENEFITS IN ORDER TO DETERMINE THE EXISTENCE OF
DISABILITY UNDER THIS PLAN AND SHALL MAKE ITS DETERMINATION OF DISABILITY IN A
MANNER CONSISTENT WITH THE REQUIREMENTS OF SECTION 409A.

 

3

--------------------------------------------------------------------------------


 


1.12                           ELIGIBLE EXECUTIVE SHALL MEAN AN EXECUTIVE OF AN
EMPLOYER SELECTED BY THE ADMINISTRATOR TO BE ELIGIBLE TO PARTICIPATE IN THE
PLAN.


 


1.13                           EMPLOYER SHALL MEAN THE COMPANY AND ANY
SUBSIDIARY WHOSE EMPLOYEES ARE DESIGNATED AS ELIGIBLE TO PARTICIPATE IN THE
PLAN.


 


1.14                           ERISA SHALL MEAN THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED.


 


1.15                           FINANCIAL HARDSHIP SHALL MEAN AN UNEXPECTED NEED
FOR CASH ARISING FROM ILLNESS, CASUALTY LOSS, SUDDEN FINANCIAL REVERSAL, OR
OTHER SUCH UNFORESEEABLE OCCURRENCE WHICH IS NOT COVERED BY INSURANCE AND WHICH
IS DETERMINED TO QUALIFY AS A FINANCIAL HARDSHIP BY THE ADMINISTRATOR.  CASH
NEEDS ARISING FROM FORESEEABLE EVENTS SUCH AS THE PURCHASE OF A RESIDENCE OR
EDUCATION EXPENSES FOR CHILDREN SHALL NOT, ALONE, BE CONSIDERED A FINANCIAL
HARDSHIP.  THE ADMINISTRATOR SHALL MAKE ITS DETERMINATION OF FINANCIAL HARDSHIP
IN A MANNER CONSISTENT WITH THE REQUIREMENTS OF SECTION 409A.


 


1.16                           PARTICIPANT SHALL MEAN AN ELIGIBLE EXECUTIVE WHO
HAS ELECTED TO PARTICIPATE AND HAS COMPLETED A PARTICIPANT ELECTION
FORM PURSUANT TO ARTICLE 2 OF THE PLAN.


 


1.17                           PARTICIPANT ELECTION FORM SHALL MEAN THE WRITTEN
AGREEMENT TO MAKE A DEFERRAL SUBMITTED BY THE PARTICIPANT TO THE ADMINISTRATOR
ON A TIMELY BASIS PURSUANT TO ARTICLE 2 OF THE PLAN.  THE PARTICIPANT ELECTION
FORM MAY TAKE THE FORM OF AN ELECTRONIC COMMUNICATION FOLLOWED BY APPROPRIATE
WRITTEN CONFIRMATION ACCORDING TO SPECIFICATIONS ESTABLISHED BY THE
ADMINISTRATOR.


 


1.18                           PLAN YEAR SHALL MEAN THE CALENDAR YEAR.


 


1.19                           PRIOR PLAN SHALL MEAN THE EQUIFAX EXECUTIVE
DEFERRED COMPENSATION PLAN, WHICH BECAME EFFECTIVE AS OF JANUARY 1, 2003, AS IT
MAY BE AMENDED.


 


1.20                           QUALIFIED PLAN SHALL MEAN THE EQUIFAX INC.
401(K) PLAN, AS IN EFFECT ON THE EFFECTIVE DATE OF THIS PLAN AND AS IT MAY BE
AMENDED FROM TIME TO TIME.


 


1.21                           RETIREMENT SHALL MEAN A PARTICIPANT’S TERMINATION
OF EMPLOYMENT ON OR AFTER THE RETIREMENT ELIGIBILITY DATE.


 


1.22                           RETIREMENT ELIGIBILITY DATE SHALL MEAN THE
EARLIER OF:


 


A.                                       THE DATE ON WHICH THE PARTICIPANT
ATTAINS AGE SIXTY-FIVE (65),


 


B.                                      THE DATE ON WHICH THE PARTICIPANT HAS
BOTH ATTAINED AGE FIFTY-FIVE (55) AND COMPLETED AT LEAST FIVE (5) YEARS OF
VESTING SERVICE, OR


 


C.                                       THE DATE ON WHICH THE PARTICIPANT HAS
BOTH ATTAINED AGE FIFTY (50) AND THE PARTICIPANT’S COMBINED YEARS OF AGE AND
YEARS OF VESTING SERVICE TOTAL AT LEAST SEVENTY-FIVE (75).


 


1.23                           SCHEDULED WITHDRAWAL SHALL MEAN THE DISTRIBUTION
ELECTED BY THE PARTICIPANT PURSUANT TO ARTICLE 7 OF THE PLAN.


 


1.24                           SECTION 409A SHALL MEAN SECTION 409A OF THE CODE,
AS IT MAY BE AMENDED FROM TIME TO TIME, AND THE REGULATIONS AND RULINGS
THEREUNDER.

 

4

--------------------------------------------------------------------------------


 


1.25                           SETTLEMENT DATE SHALL MEAN THE DATE ON WHICH A
LUMP SUM PAYMENT SHALL BE MADE OR THE DATE ON WHICH INSTALLMENT PAYMENTS SHALL
COMMENCE.  UNLESS OTHERWISE SPECIFIED, THE SETTLEMENT DATE SHALL BE THE LAST DAY
OF JANUARY OF THE PLAN YEAR FOLLOWING THE YEAR IN WHICH THE EVENT TRIGGERING THE
PAYOUT OCCURS.  IN THE CASE OF DEATH, THE EVENT TRIGGERING PAYOUT SHALL BE
DEEMED TO OCCUR UPON THE DATE THE ADMINISTRATOR IS PROVIDED WITH THE
DOCUMENTATION REASONABLY NECESSARY TO ESTABLISH THE FACT OF THE PARTICIPANT’S
DEATH.


 


1.26                           SUBSIDIARY SHALL MEAN ANY CORPORATION IN AN
UNBROKEN CHAIN OF CORPORATIONS, BEGINNING WITH THE COMPANY, IF EACH OF THE
CORPORATIONS OTHER THAN THE LAST CORPORATION IN THE UNBROKEN CHAIN OWNS STOCK
POSSESSING 50% OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
STOCK IN ONE OF THE OTHER CORPORATIONS IN SUCH CHAIN.  THE TERM “SUBSIDIARY”
SHALL ALSO INCLUDE A PARTNERSHIP OR LIMITED LIABILITY COMPANY IN WHICH THE
COMPANY OR A SUBSIDIARY OWNS 50% OR MORE OF THE PROFITS INTEREST OR CAPITAL
INTEREST.


 


1.27                           TALX PLAN TRANSFER ACCOUNT SHALL MEAN THE AMOUNT
CREDITED TO A PARTICIPANT UNDER THE TALX CORPORATION NONQUALIFIED SAVINGS AND
RETIREMENT PLAN THAT IS TRANSFERRED TO THIS PLAN IN ACCORDANCE WITH SECTION 3.4,
WHICH SHALL BE MANAGED AND DISTRIBUTED IN ACCORDANCE WITH THE PROVISIONS OF THIS
PLAN.


 


1.28                           TERMINATION OF EMPLOYMENT SHALL MEAN THE DATE OF
THE PARTICIPANT’S SEPARATION FROM SERVICE WITH THE EMPLOYER FOR ANY REASON
WHATSOEVER, WHETHER VOLUNTARY OR INVOLUNTARY, INCLUDING AS A RESULT OF THE
PARTICIPANT’S RETIREMENT OR DEATH, OR TO THE EXTENT PROVIDED IN ARTICLE 6 OF THE
PLAN, DISABILITY.


 


1.29                           VALUATION DATE SHALL MEAN THE DATE THROUGH WHICH
EARNINGS ARE CREDITED AND SHALL BE THE LAST DAY OF THE MONTH PRECEDING THE MONTH
IN WHICH THE PAYOUT OR OTHER EVENT TRIGGERING THE VALUATION OCCURS.


 


1.30                           YEARS OF VESTING SERVICE SHALL MEAN THE YEARS OF
VESTING SERVICE CREDITED TO THE PARTICIPANT UNDER THE EQUIFAX INC. 401(K) PLAN,
AS AMENDED.


 


ARTICLE II


 


PARTICIPATION


 


2.1                                 ELECTIVE DEFERRAL.  FOR EACH PLAN YEAR A
PARTICIPANT MAY ELECT TO DEFER (I) ANY WHOLE PERCENTAGE BETWEEN FIVE PERCENT
(5%) AND SEVENTY-FIVE PERCENT (75%) OF BASE SALARY AND/OR COMMISSIONS AND/OR
(II) ANY WHOLE PERCENTAGE OR DOLLAR AMOUNT OF BONUS, OR WHOLE PERCENTAGE OR
DOLLAR AMOUNT OF BONUS ABOVE A CERTAIN LEVEL (AS DETERMINED BY THE ADMINISTRATOR
PRIOR TO THE COMMENCEMENT OF THE PLAN YEAR).  A PARTICIPANT MAY ALSO MAKE AN
IRREVOCABLE ELECTION PRIOR TO THE BEGINNING OF THE PLAN YEAR TO HAVE CONTRIBUTED
TO THIS PLAN ANY DEFERRAL CONTRIBUTIONS WHICH THE PARTICIPANT HAS ELECTED AS OF
THE BEGINNING OF THE PLAN YEAR TO BE MADE TO THE QUALIFIED PLAN FOR SUCH PLAN
YEAR WHICH, FOR ANY REASON, MAY NOT BE CONTRIBUTED TO THE QUALIFIED PLAN.  THE
FOREGOING LIMITS SHALL BE INTERPRETED AND APPLIED BY THE ADMINISTRATOR AND THE
ADMINISTRATOR MAY PRIOR TO COMMENCEMENT OF THE PLAN YEAR FURTHER LIMIT THE
MINIMUM OR MAXIMUM AMOUNT DEFERRED BY ANY PARTICIPANT OR GROUP OF PARTICIPANTS,
OR WAIVE THE FOREGOING LIMITS FOR ANY PARTICIPANT OR GROUP OF PARTICIPANTS, FOR
ANY REASON.


 


2.2                                 PARTICIPANT ELECTION FORM.  IN ORDER TO MAKE
A DEFERRAL, AN ELIGIBLE EXECUTIVE MUST SUBMIT A PARTICIPANT ELECTION FORM TO THE
ADMINISTRATOR DURING THE ENROLLMENT PERIOD

 

5

--------------------------------------------------------------------------------


 


ESTABLISHED BY THE ADMINISTRATOR PRIOR TO THE BEGINNING OF THE PLAN YEAR DURING
WHICH THE BASE SALARY, COMMISSIONS AND/OR BONUS IS EARNED; PROVIDED, THAT THE
ADMINISTRATOR MAY EXTEND THE ELECTION PERIOD (OR PERIOD IN WHICH A BONUS
DEFERRAL ELECTION MAY BE CHANGED) WITH RESPECT TO THE PARTICIPANT’S DEFERRAL OF
A BONUS WHICH QUALIFIES AS “PERFORMANCE-BASED COMPENSATION” UNDER SECTION 409A
TO A DATE THAT IS NOT LATER THAN SIX MONTHS PRIOR TO THE END OF THE APPLICABLE
PERFORMANCE PERIOD FOR THE BONUS, PROVIDED, FURTHER, THAT AT THE TIME OF SUCH
ELECTION THE AMOUNT OF THE BONUS IS NOT READILY ASCERTAINABLE.  THE
ADMINISTRATOR MAY ESTABLISH A SPECIAL ENROLLMENT PERIOD FOR ELIGIBLE EXECUTIVES
HIRED DURING A PLAN YEAR TO ALLOW DEFERRALS OF BASE SALARY, COMMISSIONS AND/OR
BONUS EARNED DURING THE BALANCE OF SUCH PLAN YEAR AFTER SUCH ENROLLMENT PERIOD. 
THE PARTICIPANT SHALL BE REQUIRED TO SUBMIT A NEW PARTICIPANT ELECTION FORM ON A
TIMELY BASIS IN ORDER TO CHANGE THE PARTICIPANT’S DEFERRAL ELECTION FOR A
SUBSEQUENT PLAN YEAR.  IF NO PARTICIPANT ELECTION FORM IS FILED DURING THE
PRESCRIBED ENROLLMENT PERIOD, THE PARTICIPANT’S ELECTION FOR THE PRIOR PLAN YEAR
SHALL CONTINUE IN FORCE FOR THE NEXT PLAN YEAR.


 


2.3                                 ELECTION IRREVOCABLE.  THE ELECTION TO DEFER
BASE SALARY, COMMISSIONS OR BONUS SHALL BE IRREVOCABLE ONCE THE ENROLLMENT
PERIOD AS PROVIDED IN SECTION 2.2 HAS EXPIRED, EXCEPT AS PROVIDED IN ARTICLE 6
IN THE EVENT OF DISABILITY OR SECTION 4.5 IN THE CASE OF A FINANCIAL HARDSHIP. 
IF THE PARTICIPANT ELECTS TO DISCONTINUE DEFERRALS UNDER THE PLAN, THE
PARTICIPANT SHALL FORFEIT THE RIGHT TO MAKE DEFERRALS FOR THE BALANCE OF THE
PLAN YEAR IN WHICH SUCH ELECTION OCCURS AND FOR THE ENTIRE NEXT FOLLOWING PLAN
YEAR.


 


ARTICLE III


 


ACCOUNTS


 


3.1                                 PARTICIPANT ACCOUNTS.  SOLELY FOR
RECORDKEEPING PURPOSES, UP TO THREE (3) ACCOUNTS (A RETIREMENT ACCOUNT AND TWO
SCHEDULED WITHDRAWAL ACCOUNTS) SHALL BE MAINTAINED FOR EACH PARTICIPANT AND
SHALL BE CREDITED WITH THE PARTICIPANT’S DEFERRALS DIRECTED BY THE PARTICIPANT
TO EACH ACCOUNT AT THE TIME SUCH AMOUNTS WOULD OTHERWISE HAVE BEEN PAID TO THE
PARTICIPANT.  THE PARTICIPANT WILL DESIGNATE FOR EACH PLAN YEAR WHICH PORTION OF
THE PARTICIPANT’S DEFERRALS FOR SUCH PLAN YEAR SHALL BE CREDITED TO THE
PARTICIPANT’S RETIREMENT ACCOUNT AND ANY SCHEDULED WITHDRAWAL ACCOUNT THE
PARTICIPANT HAS ELECTED TO ESTABLISH.  ACCOUNTS SHALL BE DEEMED TO BE CREDITED
WITH NOTIONAL GAINS OR LOSSES AS PROVIDED IN SECTION 3.2 FROM THE DATE THE
DEFERRAL IS CREDITED TO THE ACCOUNT THROUGH THE VALUATION DATE.  AMOUNTS
CREDITED TO A PARTICIPANT’S ACCOUNT SHALL BE FULLY VESTED AT ALL TIMES.


 

With respect to Eligible Executives who participated in the Prior Plan prior to
January 1, 2005, and who have made deferral elections under the Prior Plan for
2005, 2006, and 2007 with respect to Base Salary, Commissions and Bonuses which
were earned and became payable on or after January 1, 2005, the Company hereby
transfers all rights with respect to such deferral elections to the Plan and the
Plan hereby assumes all obligations with respect to such deferral elections. 
Such deferral elections shall be maintained and administered in accordance with
the Plan, including the payment rules of the Plan.  The Administrator may permit
changes to such deferral elections and payment elections in accordance with
Section 409A.

 

The Administrator shall provide such additional payment elections to
Participants (including Participants who are no longer active employees or
otherwise do not actively participate in the Plan) with respect to amounts
credited to the Plan pursuant to this Section 3.1 as are consistent with
Section 409A, including the transitional rules.

 

6

--------------------------------------------------------------------------------


 

3.2                                 Crediting Rate.  Unless the Administrator
elects to establish a different method of determining the Crediting Rate, the
Crediting Rate on amounts in a Participant’s Account shall be based on the
Participant’s choice among the investment alternatives made available from time
to time by the Administrator.  The Administrator shall establish a procedure by
which a Participant may elect to have the Crediting Rate based on one or more
investment alternatives and by which the Participant may change investment
elections periodically.  The Administrator may permit Participants to elect
different investment alternatives for different types of accounts.  The
Participant’s Account balance shall reflect the investments selected by the
Participant.  If an investment selected by a Participant sustains a loss, the
Participant’s Account shall be reduced to reflect such loss.  The Participant’s
choice among investments shall be solely for purposes of calculation of the
Crediting Rate.  If the Participant fails to elect an investment alternative the
Crediting Rate shall be based on the investment alternative selected for this
purpose by the Administrator.  The Company shall have no obligation to set aside
or invest funds as directed by the Participant and, if the Company elects to
invest funds as directed by the Participant, the Participant shall have no more
right to such investments than any other unsecured general creditor.  During
payout, the Participant’s Account shall continue to be credited at the Crediting
Rate selected by the Participant from among the investment alternatives or rates
made available by the Administrator for such purpose.  Installment payments
shall be recalculated annually by dividing the account balance by the number of
payments remaining without regard to anticipated earnings or in any other
reasonable manner as may be determined from time to time by the Administrator.

 

3.3                                 Statement of Accounts.  The Administrator
shall provide each Participant with a statement at least quarterly setting forth
the Participant’s Account balance as of the end of each quarter.

 

3.4                                 TALX Plan Transfer Accounts.  The TALX Plan
Transfer Accounts of Participants are hereby transferred to the Plan effective
as of December 31, 2007 (or as soon thereafter as practical) and the Plan hereby
assumes all obligations with respect to the amounts credited to the TALX Plan
Transfer Accounts.  The amounts credited to the TALX Plan Transfer Accounts
shall be maintained and administered in accordance with the Plan, including the
distribution rules and the deemed investment rules.  The Administrator may
permit changes to the payment rules for amounts credited to the TALX Plan
Transfer Accounts in accordance with Articles IV and VII and Section 409A,
including the transition rules.

 


ARTICLE IV


 


RETIREMENT BENEFITS


 

4.1                                 Retirement Benefits.  In the event of the
Participant’s Retirement, the Participant shall be entitled to receive an amount
equal to the total balance of the Participant’s Account (including any unpaid
amounts in any Scheduled Withdrawal Accounts) credited with notional earnings as
provided in Article 3 through the Valuation Date.  The benefits shall be paid in
a single lump sum unless the Participant has elected at the time of deferral (or
in accordance with the transition rules of Section 409A) to have the benefit
paid in substantially level annual installments over a specified period of not
more than fifteen (15) years.  Payments shall begin on the Settlement Date
following Retirement.  A Participant may, not less than twelve (12) months prior
to Retirement, elect to change the method of payment of the Participant’s
Account at Retirement, provided that (i) only one such change is permitted and
after such election change, the election is irrevocable; (ii) the payment date
for the Participant’s Account will be deferred for

 

7

--------------------------------------------------------------------------------


 


5 YEARS AFTER RETIREMENT, AND (III) THE ELECTION SHALL NOT BECOME EFFECTIVE FOR
12 MONTHS.  THE CHANGE OF ELECTION SHALL BE MADE THROUGH A METHOD ESTABLISHED BY
THE PLAN ADMINISTRATOR.


 


4.2                                 TERMINATION BENEFIT.  UPON TERMINATION OF
EMPLOYMENT OTHER THAN BY REASON OF RETIREMENT, DISABILITY OR DEATH, THE COMPANY
SHALL PAY TO THE PARTICIPANT A TERMINATION BENEFIT EQUAL TO THE BALANCE ON
TERMINATION OF EMPLOYMENT OF THE PARTICIPANT’S DEFERRAL ACCOUNT CREDITED WITH
NOTIONAL EARNINGS AS PROVIDED IN ARTICLE 3 THROUGH THE VALUATION DATE.  THE
TERMINATION BENEFITS SHALL BE PAID IN A SINGLE LUMP SUM ON THE SETTLEMENT DATE
FOLLOWING TERMINATION OF EMPLOYMENT.


 


4.3                                 SMALL BENEFIT EXCEPTION.  NOTWITHSTANDING
THE PROVISIONS OF SECTION 4.1, IN THE EVENT THE AMOUNT OF THE PARTICIPANT’S
ACCOUNT UPON RETIREMENT IS LESS THAN OR EQUAL TO FIFTY THOUSAND DOLLARS
($50,000), THE COMPANY SHALL PAY SUCH BENEFITS IN A SINGLE LUMP SUM PAYABLE ON
THE LAST DAY OF THE MONTH IN WHICH SUCH BENEFITS FIRST BECOME PAYABLE.


 


4.4                                 SPECIAL RULE FOR SPECIFIED EMPLOYEES. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN, IF THE PARTICIPANT IS OR COULD
LIKELY BE CONSIDERED A SPECIFIED EMPLOYEE (AS DETERMINED BY THE ADMINISTRATOR OR
ITS DESIGNEE IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE ADMINISTRATOR THAT
ARE CONSISTENT WITH SECTION 409A), DISTRIBUTIONS TO SUCH PARTICIPANT MAY NOT BE
MADE BEFORE THE DATE WHICH IS 6 MONTHS AFTER THE DATE OF THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT (OR, IF EARLIER, THE DATE OF DEATH OF THE
PARTICIPANT), AND ANY DISTRIBUTION THAT WOULD OTHERWISE BE PAYABLE BEFORE THE
6-MONTH ANNIVERSARY SHALL BE DELAYED AND SHALL BE PAID WITHIN 30 DAYS FOLLOWING
SUCH 6-MONTH ANNIVERSARY.


 


4.5                                 FINANCIAL HARDSHIP DISTRIBUTION.  UPON A
FINDING BY THE ADMINISTRATOR THAT THE PARTICIPANT (OR, AFTER THE PARTICIPANT’S
DEATH, A BENEFICIARY) HAS SUFFERED A FINANCIAL HARDSHIP, THE ADMINISTRATOR MAY
AUTHORIZE A DISTRIBUTIONS OF BENEFITS UNDER THE PLAN IN THE AMOUNT REASONABLY
NECESSARY TO ALLEVIATE SUCH FINANCIAL HARDSHIP.  SUCH DISTRIBUTION SHALL NOT
EXCEED THE DOLLAR AMOUNT NECESSARY TO SATISFY THE FINANCIAL HARDSHIP PLUS
AMOUNTS NECESSARY TO PAY TAXES REASONABLY ANTICIPATED AS A RESULT OF THE
DISTRIBUTION, AFTER TAKING INTO ACCOUNT THE EXTENT TO WHICH THE FINANCIAL
HARDSHIP IS OR MAY BE RELIEVED THROUGH REIMBURSEMENT OR COMPENSATION BY
INSURANCE OR OTHERWISE OR BY LIQUIDATION OF THE PARTICIPANT’S ASSETS (TO THE
EXTENT THE LIQUIDATION OF SUCH ASSETS WOULD NOT ITSELF CAUSE FINANCIAL
HARDSHIP).  IN THE EVENT OF A DISTRIBUTION FROM THE PLAN BASED ON FINANCIAL
HARDSHIP, A PARTICIPANT’S DEFERRALS SHALL CEASE AND THE PARTICIPANT SHALL NOT BE
ALLOWED TO MAKE A NEW DEFERRAL ELECTION UNTIL THE ENROLLMENT PERIOD NEXT
FOLLOWING ONE FULL CALENDAR YEAR FROM THE DATE OF SUCH DISTRIBUTION.


 


4.6                                 CONSEQUENCES OF A CHANGE IN CONTROL.  UPON
THE OCCURRENCE OF A CHANGE IN CONTROL, EACH PARTICIPANT’S ACCOUNT SHALL REMAIN
SUBJECT TO THE PLAN’S PAYMENT PROVISIONS AND THE PARTICIPANT’S ELECTIONS AS TO
THE TIME AND METHOD OF PAYMENT (SUBJECT TO THE COMPANY’S RIGHTS TO AMEND OR TO
TERMINATE THE PLAN).


 


ARTICLE V


 


DEATH BENEFITS


 


5.1                                 SURVIVOR BENEFIT BEFORE BENEFITS COMMENCE. 
IF THE PARTICIPANT DIES PRIOR TO COMMENCEMENT OF BENEFITS UNDER ARTICLE 4, THE
COMPANY SHALL PAY TO THE PARTICIPANT’S BENEFICIARY A DEATH BENEFIT EQUAL TO THE
TOTAL BALANCE ON DEATH OF THE PARTICIPANT’S ACCOUNT CREDITED WITH NOTIONAL
EARNINGS AS PROVIDED IN ARTICLE 3 THROUGH THE VALUATION DATE.  THE DEATH

 

8

--------------------------------------------------------------------------------


 


BENEFIT SHALL BE PAID IN THE SAME FORM ELECTED BY THE PARTICIPANT FOR RETIREMENT
BENEFITS UNDER ARTICLE 4.1 (EXCEPT FOR FINANCIAL HARDSHIP) BEGINNING ON THE
SETTLEMENT DATE FOLLOWING THE DATE THE PARTICIPANT’S DEATH IS ESTABLISHED BY
REASONABLE DOCUMENTATION.


 


5.2                                 SURVIVOR BENEFIT AFTER BENEFITS COMMENCE. 
IF THE PARTICIPANT DIES AFTER BENEFITS HAVE COMMENCED UNDER ARTICLE 4, THE
COMPANY SHALL PAY TO THE PARTICIPANT’S BENEFICIARY AN AMOUNT EQUAL TO THE
REMAINING BENEFITS PAYABLE TO THE PARTICIPANT UNDER THE PLAN OVER THE SAME
PERIOD SUCH BENEFITS WOULD HAVE BEEN PAID TO THE PARTICIPANT (EXCEPT FOR
FINANCIAL HARDSHIP).


 


5.3                                 SMALL BENEFIT EXCEPTION.  NOTWITHSTANDING
THE FOREGOING, IN THE EVENT THE SUM OF ALL BENEFITS PAYABLE TO A BENEFICIARY IS
LESS THAN OR EQUAL TO FIFTY THOUSAND DOLLARS ($50,000), THE COMPANY SHALL PAY
SUCH BENEFITS IN A SINGLE LUMP SUM PAYABLE ON THE LAST DAY OF THE MONTH IN WHICH
SUCH BENEFITS FIRST BECOME PAYABLE.


 


ARTICLE VI


 


DISABILITY BENEFITS


 


6.1                                 DISABILITY.  IN THE EVENT OF DISABILITY, THE
PARTICIPANT’S DEFERRAL ELECTIONS FOR SUCH PLAN YEAR SHALL CEASE TO BE EFFECTIVE
AND FOR PURPOSES OF CALCULATION AND PAYMENT OF BENEFITS UNDER THE PLAN,
DISABILITY SHALL BE TREATED AS A RETIREMENT ENTITLING THE PARTICIPANT TO RECEIVE
THE BENEFITS PROVIDED UNDER ARTICLE 4.1 OF THE PLAN.


 


ARTICLE VII


 


SCHEDULED WITHDRAWAL


 


7.1                                 ELECTION.  THE PARTICIPANT MAY MAKE AN
ELECTION ON THE PARTICIPANT ELECTION FORM AT THE TIME OF MAKING A DEFERRAL TO
ESTABLISH A SCHEDULED WITHDRAWAL ACCOUNT.  THE PARTICIPANT MAY ELECT TO RECEIVE
A SCHEDULED WITHDRAWAL IN ANY PLAN YEAR ON OR AFTER THE THIRD PLAN YEAR
FOLLOWING THE ENROLLMENT PERIOD IN WHICH SUCH SCHEDULED WITHDRAWAL ACCOUNT IS
FIRST ESTABLISHED AND MAY ELECT TO HAVE THE SCHEDULED WITHDRAWAL DISTRIBUTED IN
A SINGLE LUMP SUM OR IN ANNUAL INSTALLMENTS OVER A PERIOD OF UP TO FIVE
(5) YEARS.  THE PARTICIPANT MAY ELECT TO MAKE ADDITIONAL DEFERRALS INTO SUCH
SCHEDULED WITHDRAWAL ACCOUNT ON SUBSEQUENT PARTICIPANT ELECTION FORMS, PROVIDED
THAT ANY SUBSEQUENT DEFERRALS INTO SUCH SCHEDULED WITHDRAWAL ACCOUNT MUST BE
MADE NOT LATER THAN THE END OF THE PLAN YEAR ENDING AT LEAST 2 YEARS PRIOR TO
THE DATE THE SCHEDULED WITHDRAWAL IS TO COMMENCE.  THE PARTICIPANT MAY NOT ELECT
ANOTHER SCHEDULED WITHDRAWAL DATE FOR SUCH ACCOUNT UNTIL ALL OF THE AMOUNTS IN
THE ORIGINAL SCHEDULED WITHDRAWAL ACCOUNT HAVE BEEN PAID OUT.  THE PARTICIPANT
MAY ESTABLISH UP TO TWO (2) SEPARATE SCHEDULED WITHDRAWAL ACCOUNTS WITH
DIFFERENT SCHEDULED WITHDRAWAL DATES BUT SHALL NOT ESTABLISH A THIRD SUCH
ACCOUNT UNTIL ALL OF THE FUNDS IN ONE OF THE FIRST TWO SCHEDULED WITHDRAWAL
ACCOUNTS HAVE BEEN PAID OUT.  A PARTICIPANT MAY, NOT LESS THAN TWELVE (12)
MONTHS PRIOR TO THE PAYMENT DATES OF ANY SCHEDULED WITHDRAWAL ACCOUNTS HE HAS
ESTABLISHED UNDER THIS SECTION 7.1, ELECT TO DEFER THE DATE ON WHICH PAYMENT OF
ANY SCHEDULED WITHDRAWAL ACCOUNT SHALL COMMENCE AND/OR CHANGE THE METHOD OF
PAYMENT OF SUCH SCHEDULED WITHDRAWAL ACCOUNT, PROVIDED THAT, (I) AFTER THE
INITIAL ELECTION UNDER THIS SECTION 7.1, A PARTICIPANT MAY ONLY MAKE ONE
ELECTION CHANGE WITH RESPECT TO A PARTICULAR SCHEDULED WITHDRAWAL ACCOUNT (AFTER
SUCH ELECTION CHANGE, THE ELECTION SHALL BECOME IRREVOCABLE); (II) EXCEPT AS
OTHERWISE PERMITTED BY SECTION 409A, THE FIRST IN-SERVICE PAYMENT WITH RESPECT
TO SUCH CHANGED ELECTION MUST BE DEFERRED AT LEAST 5 YEARS FROM THE DATE SUCH

 

9

--------------------------------------------------------------------------------


 


PAYMENT WOULD OTHERWISE HAVE BEEN MADE, (III) EXCEPT AS OTHERWISE PERMITTED BY
SECTION 409A, THE ELECTION SHALL NOT BECOME EFFECTIVE FOR 12 MONTHS.


 


7.2                                 TIMING OF SCHEDULED WITHDRAWAL.  THE
SCHEDULED WITHDRAWAL PAYMENT SHALL BE PAID BY THE COMPANY TO THE PARTICIPANT NO
LATER THAN THE LAST DAY OF JANUARY OF THE PLAN YEAR ELECTED BY THE PARTICIPANT
IN THE PARTICIPANT ELECTION FORM UNLESS PRECEDED BY TERMINATION OF EMPLOYMENT. 
IN THE EVENT OF TERMINATION OF EMPLOYMENT PRIOR TO THE DATE ELECTED FOR THE
SCHEDULED WITHDRAWAL, THE AMOUNTS IN THE SCHEDULED WITHDRAWAL ACCOUNTS SHALL BE
PAID AT THE SAME TIME AND IN THE FORM PROVIDED IN SECTIONS 4.1 OR 4.2 OF THE
PLAN (WHICHEVER IS APPLICABLE).  IN THE EVENT SUCH TERMINATION OF EMPLOYMENT IS
AS A RESULT OF THE PARTICIPANT’S DEATH, THE SCHEDULED WITHDRAWAL SHALL BE PAID
AS PROVIDED IN SECTION 5.1 OF THE PLAN.


 


ARTICLE VIII


 


AMENDMENT AND TERMINATION OF PLAN


 


8.1                                 AMENDMENT.  THE COMPANY MAY AT ANY TIME OR
FROM TIME TO TIME MODIFY OR AMEND ANY OR ALL OF THE PROVISIONS OF THE PLAN, OR
STOP FUTURE DEFERRALS TO THE PLAN, PROVIDED THAT NO SUCH AMENDMENT SHALL REDUCE
A PARTICIPANT’S ACCOUNT BALANCE OR CHANGE EXISTING ELECTIONS WITH RESPECT TO THE
TIME AND METHOD OF PAYMENT OF A PARTICIPANT’S ACCOUNT.


 


8.2                                 TERMINATION OF PLAN.  THE COMPANY EXPECTS TO
CONTINUE THIS PLAN, BUT DOES NOT OBLIGATE ITSELF TO DO SO.  THE COMPANY RESERVES
THE RIGHT TO DISCONTINUE AND TERMINATE THE PLAN AT ANY TIME, IN WHOLE OR IN
PART, FOR ANY REASON (INCLUDING A CHANGE, OR AN IMPENDING CHANGE, IN THE TAX
LAWS OF THE UNITED STATES OR ANY STATE).  TERMINATION OF THE PLAN SHALL BE
BINDING ON ALL PARTICIPANTS AND EMPLOYERS, BUT IN NO EVENT MAY SUCH TERMINATION
REDUCE THE AMOUNTS CREDITED AT THAT TIME TO ANY PARTICIPANT’S ACCOUNT.  IF THIS
PLAN IS TERMINATED, SUBJECT TO SECTION 4.4, AMOUNTS CREDITED TO PARTICIPANTS’
ACCOUNTS SHALL BE PAID IN A LUMP SUM, PROVIDED THAT (A) THE COMPANY TERMINATES
AT THE SAME TIME ANY OTHER ARRANGEMENT THAT IS SUBJECT TO SECTION 409A AND THAT
WOULD BE AGGREGATED WITH THE PLAN UNDER SECTION 409A; (B) THE COMPANY DOES NOT
ADOPT ANY OTHER ARRANGEMENT THAT WOULD BE AGGREGATED WITH THE PLAN UNDER
SECTION 409A FOR THREE YEARS; (C) THE PAYMENTS UPON SUCH TERMINATION SHALL NOT
COMMENCE UNTIL 12 MONTHS AFTER THE DATE OF TERMINATION AND ALL SUCH PAYMENTS
MUST BE COMPLETED WITHIN 24 MONTHS AFTER THE DATE OF TERMINATION; AND (D) SUCH
OTHER REQUIREMENTS AS MAY BE IMPOSED BY SECTION 409A ARE SATISFIED.


 


ARTICLE IX


 


BENEFICIARIES


 


9.1                                 BENEFICIARY DESIGNATION.  THE PARTICIPANT
SHALL HAVE THE RIGHT, AT ANY TIME, TO DESIGNATE ANY PERSON OR PERSONS AS
BENEFICIARY (BOTH PRIMARY AND CONTINGENT) TO WHOM PAYMENT UNDER THE PLAN SHALL
BE MADE IN THE EVENT OF THE PARTICIPANT’S DEATH.  THE DESIGNATION BY A MARRIED
PARTICIPANT OF A PRIMARY BENEFICIARY OTHER THAN THE PARTICIPANT’S SPOUSE SHALL
REQUIRE CONSENT OF SUCH SPOUSE.  THE BENEFICIARY DESIGNATION SHALL BE EFFECTIVE
WHEN IT IS SUBMITTED IN WRITING TO AND ACKNOWLEDGED BY THE ADMINISTRATOR DURING
THE PARTICIPANT’S LIFETIME ON A FORM PRESCRIBED BY THE ADMINISTRATOR.  THE
BENEFICIARY DESIGNATION IN EFFECT FOR THE PARTICIPANT UNDER THE PRIOR PLAN AS OF
DECEMBER 1, 2007 SHALL BE DEEMED THE BENEFICIARY DESIGNATION UNDER THIS PLAN
UNTIL A NEW BENEFICIARY DESIGNATION IS FILED IN ACCORDANCE WITH THE PROCEDURES
UNDER THIS PLAN.

 

10

--------------------------------------------------------------------------------

 


9.2           REVISION OF DESIGNATION.  THE SUBMISSION OF A NEW BENEFICIARY
DESIGNATION SHALL CANCEL ALL PRIOR BENEFICIARY DESIGNATIONS.  ANY MARRIAGE
(OTHER THAN A COMMON LAW MARRIAGE) OR FINALIZED DIVORCE OF A PARTICIPANT
SUBSEQUENT TO THE DATE OF A BENEFICIARY DESIGNATION SHALL REVOKE SUCH
DESIGNATION, UNLESS IN THE CASE OF DIVORCE THE PREVIOUS SPOUSE WAS NOT
DESIGNATED AS A BENEFICIARY AND UNLESS IN THE CASE OF MARRIAGE THE PARTICIPANT’S
NEW SPOUSE HAS PREVIOUSLY BEEN DESIGNATED AS THE SOLE PRIMARY BENEFICIARY.


 


9.3           SUCCESSOR BENEFICIARY.  IF ALL PRIMARY BENEFICIARIES DIE PRIOR TO
COMPLETE DISTRIBUTION OF THE BENEFITS PROVIDED IN ARTICLE 5, THE REMAINING
ACCOUNT BALANCE SHALL BE PAID TO THE CONTINGENT BENEFICIARY ELECTED BY THE
PARTICIPANT IN THE FORM OF A LUMP SUM PAYABLE NO LATER THAN THE LAST DAY OF THE
MONTH FOLLOWING THE MONTH IN WHICH THE LAST REMAINING PRIMARY BENEFICIARY’S
DEATH IS ESTABLISHED.


 


9.4           ABSENCE OF VALID DESIGNATION.  IF A PARTICIPANT FAILS TO DESIGNATE
A BENEFICIARY AS PROVIDED ABOVE, OR IF THE BENEFICIARY DESIGNATION IS REVOKED BY
MARRIAGE, DIVORCE, OR OTHERWISE WITHOUT EXECUTION OF A NEW DESIGNATION, OR IF
EVERY PERSON DESIGNATED AS BENEFICIARY PREDECEASES THE PARTICIPANT OR DIES PRIOR
TO COMPLETE DISTRIBUTION OF THE PARTICIPANT’S BENEFITS, THEN THE ADMINISTRATOR
SHALL DIRECT THE DISTRIBUTION OF SUCH BENEFITS TO THE PARTICIPANT’S SPOUSE, IF
THE PARTICIPANT WAS MARRIED ON THE DATE OF DEATH, OR, IF THE PARTICIPANT WAS NOT
MARRIED ON DEATH, TO THE PARTICIPANT’S ESTATE.


 


ARTICLE X


 


ADMINISTRATION/CLAIMS PROCEDURES


 


10.1         ADMINISTRATION.  THE PLAN SHALL BE ADMINISTERED BY THE
ADMINISTRATOR, WHICH SHALL HAVE THE EXCLUSIVE RIGHT AND FULL DISCRETION (I) TO
INTERPRET THE PLAN, (II) TO DECIDE ANY AND ALL MATTERS ARISING HEREUNDER
(INCLUDING THE RIGHT TO REMEDY POSSIBLE AMBIGUITIES, INCONSISTENCIES, OR
ADMISSIONS), (III) TO MAKE, AMEND AND RESCIND SUCH RULES AS IT DEEMS NECESSARY
FOR THE PROPER ADMINISTRATION OF THE PLAN AND (IV) TO MAKE ALL OTHER
DETERMINATIONS NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF THE PLAN,
INCLUDING DETERMINATIONS REGARDING ELIGIBILITY FOR BENEFITS PAYABLE UNDER THE
PLAN. ALL INTERPRETATIONS OF THE ADMINISTRATOR WITH RESPECT TO ANY MATTER
HEREUNDER SHALL BE FINAL, CONCLUSIVE AND BINDING ON ALL PERSONS AFFECTED
THEREBY.  NO MEMBER OF THE ADMINISTRATOR SHALL BE LIABLE FOR ANY DETERMINATION,
DECISION, OR ACTION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN.  THE COMPANY
WILL INDEMNIFY AND HOLD HARMLESS THE MEMBERS OF THE ADMINISTRATOR FROM AND
AGAINST ANY AND ALL LIABILITIES, COSTS, AND EXPENSES INCURRED BY SUCH PERSONS AS
A RESULT OF ANY ACT, OR OMISSION, IN CONNECTION WITH THE PERFORMANCE OF SUCH
PERSONS’ DUTIES, RESPONSIBILITIES, AND OBLIGATIONS UNDER THE PLAN, OTHER THAN
SUCH LIABILITIES, COSTS, AND EXPENSES AS MAY RESULT FROM THE BAD FAITH, WILLFUL
MISCONDUCT, OR CRIMINAL ACTS OF SUCH PERSONS.


 


10.2         CLAIMS PROCEDURE.  ANY PARTICIPANT, FORMER PARTICIPANT OR
BENEFICIARY MAY FILE A WRITTEN CLAIM WITH THE ADMINISTRATOR SETTING FORTH THE
NATURE OF THE BENEFIT CLAIMED, THE AMOUNT THEREOF; AND THE BASIS FOR CLAIMING
ENTITLEMENT TO SUCH BENEFIT.  THE ADMINISTRATOR SHALL DETERMINE THE VALIDITY OF
THE CLAIM AND COMMUNICATE A DECISION TO THE CLAIMANT PROMPTLY AND, IN ANY EVENT,
NOT LATER THAN NINETY (90) DAYS AFTER THE DATE OF THE CLAIM.  THE CLAIM MAY BE
DEEMED BY THE CLAIMANT TO HAVE BEEN DENIED FOR PURPOSES OF FURTHER REVIEW
DESCRIBED BELOW IN THE EVENT A DECISION IS NOT FURNISHED TO THE CLAIMANT WITHIN
SUCH NINETY (90) DAY PERIOD.  IF ADDITIONAL INFORMATION IS NECESSARY TO MAKE A
DETERMINATION ON A CLAIM, THE CLAIMANT SHALL BE ADVISED OF THE NEED FOR SUCH
ADDITIONAL INFORMATION WITHIN FORTY-FIVE (45) DAYS AFTER THE DATE OF THE CLAIM. 
THE CLAIMANT SHALL HAVE UP TO ONE HUNDRED AND EIGHTY (180) DAYS TO SUPPLEMENT
THE CLAIM

 

11

--------------------------------------------------------------------------------


 


INFORMATION, AND THE CLAIMANT SHALL BE ADVISED OF THE DECISION ON THE CLAIM
WITHIN FORTY-FIVE (45) DAYS AFTER THE EARLIER OF THE DATE THE SUPPLEMENTAL
INFORMATION IS SUPPLIED OR THE END OF THE ONE HUNDRED AND EIGHTY (180) DAY
PERIOD.  EVERY CLAIM FOR BENEFITS WHICH IS DENIED SHALL BE DENIED BY WRITTEN
NOTICE SETTING FORTH IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT
(I) THE SPECIFIC REASON OR REASONS FOR THE DENIAL, (II) SPECIFIC REFERENCE TO
ANY PROVISIONS OF THE PLAN (INCLUDING ANY INTERNAL RULES, GUIDELINES, PROTOCOLS,
CRITERIA, ETC.) ON WHICH THE DENIAL IS BASED, (III) DESCRIPTION OF ANY
ADDITIONAL MATERIAL OR INFORMATION THAT IS NECESSARY TO PROCESS THE CLAIM, AND
(IV) AN EXPLANATION OF THE PROCEDURE FOR FURTHER REVIEWING THE DENIAL OF THE
CLAIM.


 


10.3         REVIEW PROCEDURES.  WITHIN SIXTY (60) DAYS AFTER THE RECEIPT OF A
DENIAL ON A CLAIM, A CLAIMANT OR HIS/HER AUTHORIZED REPRESENTATIVE MAY FILE A
WRITTEN REQUEST FOR REVIEW OF SUCH DENIAL.  SUCH REVIEW SHALL BE UNDERTAKEN BY
THE ADMINISTRATOR AND SHALL BE A FULL AND FAIR REVIEW.  THE CLAIMANT SHALL HAVE
THE RIGHT TO REVIEW ALL PERTINENT DOCUMENTS.  THE ADMINISTRATOR SHALL ISSUE A
DECISION NOT LATER THAN SIXTY (60) DAYS AFTER RECEIPT OF A REQUEST FOR REVIEW
FROM A CLAIMANT UNLESS SPECIAL CIRCUMSTANCES, SUCH AS THE NEED TO HOLD A
HEARING, REQUIRE A LONGER PERIOD OF TIME, IN WHICH CASE A DECISION SHALL BE
RENDERED AS SOON AS POSSIBLE BUT NOT LATER THAN ONE HUNDRED AND TWENTY (120)
DAYS AFTER RECEIPT OF THE CLAIMANT’S REQUEST FOR REVIEW.  THE DECISION ON REVIEW
SHALL BE IN WRITING AND SHALL INCLUDE SPECIFIC REASONS FOR THE DECISION WRITTEN
IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT WITH SPECIFIC REFERENCE
TO ANY PROVISIONS OF THE PLAN ON WHICH THE DECISION IS BASED AND SHALL INCLUDE
AN EXPLANATION THE CLAIMANTS RIGHT TO PURSUE A LEGAL ACTION IN THE EVENT THE
CLAIM IS DENIED.

 


ARTICLE XI


 


CONDITIONS RELATED TO BENEFITS


 


11.1         NONASSIGNABILITY.  THE PARTICIPANT’S ACCOUNT BALANCE AND THE
BENEFITS PROVIDED UNDER THE PLAN SHALL NOT BE SUBJECT TO SALE, ALIENATION,
ASSIGNMENT, TRANSFER, PLEDGE OR HYPOTHECATION BY THE PARTICIPANT OR ANY
BENEFICIARY AND ANY ATTEMPT TO SELL, ALIENATE, ASSIGN, TRANSFER, PLEDGE OR
HYPOTHECATE AN ACCOUNT BALANCE OR PLAN BENEFITS INCLUDING, WITHOUT LIMITATION,
ANY ASSIGNMENT OR ALIENATION IN CONNECTION WITH A SEPARATION, DIVORCE, CHILD
SUPPORT OR SIMILAR ARRANGEMENT, SHALL BE NULL AND VOID AND NOT BINDING ON THE
COMPANY OR THE PLAN. THE PARTICIPANT’S ACCOUNT BALANCE AND BENEFITS SHALL BE
EXEMPT FROM THE CLAIMS OF CREDITORS OR OTHER CLAIMANTS OF THE PARTICIPANT OR
BENEFICIARY AND FROM ALL ORDERS, DECREES, LEVIES, GARNISHMENT OR EXECUTIONS TO
THE FULLEST EXTENT ALLOWED BY LAW.


 


11.2         NO RIGHT TO COMPANY ASSETS.  THE BENEFITS PAID UNDER THE PLAN SHALL
BE PAID FROM THE GENERAL FUNDS OF THE COMPANY, AND THE PARTICIPANT AND ANY
BENEFICIARY SHALL BE NO MORE THAN UNSECURED GENERAL CREDITORS OF THE COMPANY
WITH NO SPECIAL OR PRIOR RIGHT TO ANY ASSETS OF THE COMPANY FOR PAYMENT OF ANY
OBLIGATIONS HEREUNDER.  AT ITS DISCRETION, THE COMPANY MAY ESTABLISH ONE OR MORE
GRANTOR TRUSTS FOR THE PURPOSE OF PROVIDING FOR PAYMENT OF BENEFITS UNDER THE
PLAN.  SUCH TRUST OR TRUSTS MAY BE IRREVOCABLE, BUT THE ASSETS THEREOF SHALL BE
SUBJECT TO THE CLAIMS OF THE COMPANY’S CREDITORS IN ACCORDANCE WITH THE TERMS OF
THE TRUSTS.  BENEFITS PAID TO THE PARTICIPANT FROM ANY SUCH TRUST OR TRUSTS
SHALL BE CONSIDERED PAID BY THE COMPANY FOR PURPOSES OF MEETING THE OBLIGATIONS
OF THE COMPANY UNDER THE PLAN.


 


11.3         PROTECTIVE PROVISIONS.  THE PARTICIPANT SHALL COOPERATE WITH THE
COMPANY BY FURNISHING ANY AND ALL INFORMATION REQUESTED BY THE ADMINISTRATOR, IN
ORDER TO FACILITATE THE PAYMENT OF BENEFITS HEREUNDER, TAKING SUCH PHYSICAL
EXAMINATIONS AS THE ADMINISTRATOR MAY DEEM NECESSARY AND TAKING SUCH OTHER
ACTIONS AS MAY BE REQUESTED BY THE ADMINISTRATOR.  IF THE

 

12

--------------------------------------------------------------------------------


 


PARTICIPANT REFUSES TO SO COOPERATE, THE COMPANY SHALL HAVE NO FURTHER
OBLIGATION TO THE PARTICIPANT UNDER THE PLAN.  IN THE EVENT OF THE PARTICIPANT’S
SUICIDE DURING THE FIRST TWO (2) YEARS IN THE PLAN, OR IF THE PARTICIPANT MAKES
ANY MATERIAL MISSTATEMENT OF INFORMATION OR NON-DISCLOSURE OF MEDICAL HISTORY,
THEN NO BENEFITS SHALL BE PAYABLE TO THE PARTICIPANT UNDER THE PLAN, EXCEPT THAT
BENEFITS MAYBE PAYABLE IN A REDUCED AMOUNT IN THE SOLE DISCRETION OF THE
ADMINISTRATOR.


 


11.4         WITHHOLDING.  THE PARTICIPANT SHALL MAKE APPROPRIATE ARRANGEMENTS
WITH THE COMPANY FOR SATISFACTION OF ANY FEDERAL, STATE OR LOCAL INCOME TAX
WITHHOLDING REQUIREMENTS AND SOCIAL SECURITY OR OTHER EMPLOYEE TAX REQUIREMENTS
APPLICABLE TO THE PAYMENT OF BENEFITS UNDER THE PLAN.  IF NO OTHER ARRANGEMENTS
ARE MADE, THE COMPANY MAY PROVIDE, AT ITS DISCRETION, FOR SUCH WITHHOLDING AND
TAX PAYMENTS AS MAY BE REQUIRED, INCLUDING, WITHOUT LIMITATION, BY THE REDUCTION
OF OTHER AMOUNTS PAYABLE TO THE PARTICIPANT.


 


11.5         ASSUMPTIONS AND METHODOLOGY.  TO THE EXTENT REQUIRED, THE
ADMINISTRATOR SHALL ESTABLISH THE ACTUARIAL ASSUMPTIONS AND METHOD OF
CALCULATION USED IN DETERMINING THE PRESENT OR FUTURE VALUE OF BENEFITS,
EARNINGS, PAYMENTS, FEES, EXPENSES OR ANY OTHER AMOUNTS REQUIRED TO BE
CALCULATED UNDER THE TERMS OF THE PLAN.  THE ADMINISTRATOR SHALL ALSO ESTABLISH
REASONABLE PROCEDURES REGARDING THE FORM AND TIMING OF INSTALLMENT PAYMENTS.


 


ARTICLE XII


 


MISCELLANEOUS


 


12.1         SUCCESSORS OF THE COMPANY.  THE RIGHTS AND OBLIGATIONS OF THE
COMPANY UNDER THE PLAN SHALL INURE TO THE BENEFIT OF, AND SHALL BE BINDING UPON,
THE SUCCESSORS AND ASSIGNS OF THE COMPANY.


 


12.2         EMPLOYMENT NOT GUARANTEED.  NOTHING CONTAINED IN THE PLAN NOR ANY
ACTION TAKEN HEREUNDER SHALL BE CONSTRUED AS A CONTRACT OF EMPLOYMENT OR AS
GIVING ANY PARTICIPANT ANY RIGHT TO CONTINUED EMPLOYMENT WITH THE COMPANY, NOR
AS A LIMITATION ON THE RIGHT OF THE COMPANY TO TERMINATE THE EMPLOYMENT OF ANY
PARTICIPANT AT ANY TIME.


 


12.3         GENDER, SINGULAR AND PLURAL.  ALL PRONOUNS AND ANY VARIATIONS
THEREOF SHALL BE DEEMED TO REFER TO THE MASCULINE, FEMININE, OR NEUTER, AS THE
IDENTITY OF THE PERSON OR PERSONS MAY REQUIRE.  AS THE CONTEXT MAY REQUIRE, THE
SINGULAR MAY BE READ AS THE PLURAL AND THE PLURAL AS THE SINGULAR.


 


12.4         CAPTIONS.  THE CAPTIONS OF THE ARTICLES, PARAGRAPHS AND SECTIONS OF
THE PLAN ARE FOR CONVENIENCE ONLY AND SHALL NOT CONTROL OR AFFECT THE MEANING OR
CONSTRUCTION OF ANY OF ITS PROVISIONS.


 


12.5         VALIDITY.  IN THE EVENT ANY PROVISION OF THE PLAN IS HELD INVALID,
VOID OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT, IN ANY RESPECT WHATSOEVER, THE
VALIDITY OF ANY OTHER PROVISIONS OF THE PLAN.


 


12.6         WAIVER OF BREACH.  THE WAIVER BY THE COMPANY OF ANY BREACH OF ANY
PROVISION OF THE PLAN SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY
SUBSEQUENT BREACH BY THAT PARTICIPANT OR ANY OTHER PARTICIPANT.

 

13

--------------------------------------------------------------------------------


 


12.7         NOTICE.  ANY NOTICE OR FILING REQUIRED OR PERMITTED TO BE GIVEN TO
THE COMPANY OR THE PARTICIPANT UNDER THIS AGREEMENT SHALL BE SUFFICIENT IF IN
WRITING AND HAND-DELIVERED, OR SENT BY REGISTERED OR CERTIFIED MAIL, IN THE CASE
OF THE COMPANY, TO THE PRINCIPAL OFFICE OF THE COMPANY, DIRECTED TO THE
ATTENTION OF THE ADMINISTRATOR, AND IN THE CASE OF THE PARTICIPANT, TO THE LAST
KNOWN ADDRESS OF THE PARTICIPANT INDICATED ON THE EMPLOYMENT RECORDS OF THE
COMPANY.  SUCH NOTICE SHALL BE DEEMED GIVEN AS OF THE DATE OF DELIVERY OR, IF
DELIVERY IS MADE BY MAIL, AS OF THE DATE SHOWN ON THE POSTMARK ON THE RECEIPT
FOR REGISTRATION OR CERTIFICATION.  NOTICES TO THE COMPANY MAY BE PERMITTED BY
ELECTRONIC COMMUNICATION ACCORDING TO SPECIFICATIONS ESTABLISHED BY THE
ADMINISTRATOR.


 


12.8         ERRORS IN BENEFIT STATEMENT OR DISTRIBUTIONS.  IN THE EVENT AN
ERROR IS MADE IN A BENEFIT STATEMENT, SUCH ERROR SHALL BE CORRECTED AS SOON AS
IS PRACTICAL FOLLOWING THE DATE SUCH ERROR IS DISCOVERED.  IN THE EVENT OF AN
ERROR IN A DISTRIBUTION, THE PARTICIPANT’S ACCOUNT SHALL, AS SOON AS IS
PRACTICAL AFTER DISCOVERY OF SUCH ERROR, BE ADJUSTED TO REFLECT SUCH UNDER OR
OVER PAYMENT AND, IF POSSIBLE, THE NEXT DISTRIBUTION SHALL BE ADJUSTED UPWARD OR
DOWNWARD TO CORRECT SUCH PRIOR ERROR.  IF THE REMAINING BALANCE OF A
PARTICIPANT’S ACCOUNT IS INSUFFICIENT TO COVER AN ERRONEOUS OVERPAYMENT, THE
COMPANY MAY, AT ITS DISCRETION, OFFSET OTHER AMOUNTS PAYABLE TO THE PARTICIPANT
FROM THE COMPANY (INCLUDING BUT NOT LIMITED TO SALARY, BONUSES, EXPENSE
REIMBURSEMENTS, SEVERANCE BENEFITS OR OTHER COMPENSATION OR BENEFIT
ARRANGEMENTS, TO THE EXTENT ALLOWED BY LAW) TO RECOUP THE AMOUNT OF SUCH
OVERPAYMENT(S).


 


12.9         ERISA PLAN.  THE PLAN IS INTENDED TO BE AN UNFUNDED PLAN MAINTAINED
PRIMARILY TO PROVIDE DEFERRED COMPENSATION BENEFITS FOR A SELECT GROUP OF
“MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES” WITHIN THE MEANING OF SECTIONS 201,
301 AND 401 OF ERISA AND THEREFORE TO BE EXEMPT FROM PARTS 2, 3 AND 4 OF TITLE I
OF ERISA.


 


12.10       APPLICABLE LAW.  THE PLAN SHALL BE GOVERNED BY ERISA AND, IN THE
EVENT ANY PROVISION OF, OR LEGAL ISSUE RELATING TO, THIS PLAN IS NOT FULLY
PREEMPTED BY ERISA, SUCH ISSUE OR PROVISION SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF GEORGIA (WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS).


 


12.11       COMPLIANCE WITH SECTION 409A.  THE PLAN IS INTENDED TO SATISFY THE
REQUIREMENTS OF SECTION 409A AND ANY REGULATIONS OR GUIDANCE THAT MAY BE ADOPTED
THEREUNDER FROM TIME TO TIME, INCLUDING ANY TRANSITION RELIEF AVAILABLE UNDER
APPLICABLE GUIDANCE RELATED TO SECTION 409A.  THE PLAN MAY BE AMENDED OR
INTERPRETED BY THE COMPANY AS IT DETERMINES NECESSARY OR APPROPRIATE IN
ACCORDANCE WITH SECTION 409A AND TO AVOID A PLAN FAILURE UNDER SECTION 409A(1).


 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed as of the
         day of March, 2008.

 

 

EQUIFAX INC.

 

 

By:

 

 

14

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1

TO

EQUIFAX

2005 EXECUTIVE DEFERRED COMPENSATION PLAN

 

THIS AMENDMENT made as of the          day of                             ,
2008, by EQUIFAX INC. (the “Company”);

 

W I T N E S S E T H:

 

WHEREAS, the Company maintains the Equifax 2005 Executive Deferred Compensation
Plan (the “Plan”); and

 

WHEREAS, the Company desires to amend the Plan to comply with certain provisions
of the final regulations under Section 409A of the Code (“Section 409A”) and for
certain other purposes;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the Plan is hereby amended as follows:

 

1.

 

Section 1.22 is hereby amended by deleting the present section in its entirety
and substituting the following in lieu thereof:

 

“1.22 Retirement Eligibility Date shall mean the date on which the Participant
has both attained age 55 and completed at least five (5) Years of Vesting
Service.”

 

2.

 

Section 1.25 is hereby amended by deleting the second sentence of the present
section and substituting the following in lieu thereof:

 

“Unless otherwise specified, the Settlement Date shall be a date between
January 1 and January 31 of the calendar year following the calendar year during
which the event triggering the payout occurs (and, if applicable, subsequent
annual payments shall be made between January 1 and January 31 of subsequent
calendar years).”

 

3.

 

Section 3.1 is hereby amended by deleting the first sentence of the present
section and substituting the following in lieu thereof:

 

“Solely for recordkeeping purposes, separate Accounts (a Retirement Account and
any Scheduled Withdrawal Accounts) shall be maintained for each Participant and
shall be credited with the Participant’s deferrals directed by the Participant
to each Account at the time such amounts would otherwise have been paid to the
Participant.”

 

4.

 

Article VII is hereby amended by deleting the present Article in its entirety
and substituting the following in lieu thereof:

 


“ARTICLE VII

 

15

--------------------------------------------------------------------------------


 


SCHEDULED WITHDRAWAL


 


7.1                     ELECTION.  THE PARTICIPANT MAY MAKE AN ELECTION ON THE
PARTICIPANT ELECTION FORM AT THE TIME OF MAKING A DEFERRAL TO ESTABLISH A
SCHEDULED WITHDRAWAL ACCOUNT.  THE PARTICIPANT MAY ELECT TO RECEIVE A SCHEDULED
WITHDRAWAL IN ANY PLAN YEAR ON OR AFTER THE THIRD PLAN YEAR FOLLOWING THE
ENROLLMENT PERIOD IN WHICH SUCH SCHEDULED WITHDRAWAL ACCOUNT IS FIRST
ESTABLISHED AND MAY ELECT TO HAVE THE SCHEDULED WITHDRAWAL DISTRIBUTED IN A
SINGLE LUMP SUM OR IN ANNUAL INSTALLMENTS OVER A PERIOD OF UP TO FIVE
(5) YEARS.  THE PARTICIPANT MAY ELECT TO MAKE ADDITIONAL DEFERRALS INTO SUCH
SCHEDULED WITHDRAWAL ACCOUNT ON SUBSEQUENT PARTICIPANT ELECTION FORMS, PROVIDED
THAT ANY SUBSEQUENT DEFERRALS INTO SUCH SCHEDULED WITHDRAWAL ACCOUNT MUST BE
MADE NOT LATER THAN THE END OF THE PLAN YEAR ENDING AT LEAST 2 YEARS PRIOR TO
THE DATE THE SCHEDULED WITHDRAWAL IS TO COMMENCE.  THE PARTICIPANT MAY ESTABLISH
SEPARATE SCHEDULED WITHDRAWAL ACCOUNTS WITH DIFFERENT SCHEDULED WITHDRAWAL
DATES, PROVIDED THAT THE ADMINISTRATOR IN ITS SOLE DISCRETION MAY ELECT TO LIMIT
THE NUMBER OF SCHEDULED WITHDRAWAL ACCOUNTS.  A PARTICIPANT MAY, NOT LESS THAN
TWELVE (12) MONTHS PRIOR TO THE PAYMENT DATES OF ANY SCHEDULED WITHDRAWAL
ACCOUNTS HE HAS ESTABLISHED UNDER THIS SECTION 7.1, ELECT TO DEFER THE DATE ON
WHICH PAYMENT OF ANY SCHEDULED WITHDRAWAL ACCOUNT SHALL COMMENCE AND/OR CHANGE
THE METHOD OF PAYMENT OF SUCH SCHEDULED WITHDRAWAL ACCOUNT, PROVIDED THAT,
(I) UNLESS THE ADMINISTRATOR OTHERWISE DETERMINES, AFTER THE INITIAL ELECTION
UNDER THIS SECTION 7.1, A PARTICIPANT MAY ONLY MAKE ONE ELECTION CHANGE WITH
RESPECT TO A PARTICULAR SCHEDULED WITHDRAWAL ACCOUNT (AFTER SUCH ELECTION
CHANGE, THE ELECTION SHALL BECOME IRREVOCABLE); (II) EXCEPT AS OTHERWISE
PERMITTED BY SECTION 409A, THE FIRST IN-SERVICE PAYMENT WITH RESPECT TO SUCH
CHANGED ELECTION MUST BE DEFERRED AT LEAST 5 YEARS FROM THE DATE SUCH PAYMENT
WOULD OTHERWISE HAVE BEEN MADE, (III) EXCEPT AS OTHERWISE PERMITTED BY
SECTION 409A, THE ELECTION SHALL NOT BECOME EFFECTIVE FOR 12 MONTHS.


 


7.2                     TIMING OF SCHEDULED WITHDRAWAL.  THE SCHEDULED
WITHDRAWAL PAYMENT SHALL BE PAID (OR COMMENCE TO BE PAID) BY THE COMPANY TO THE
PARTICIPANT WITHIN 30 DAYS FOLLOWING THE END OF THE MONTH AND CALENDAR YEAR THE
PARTICIPANT HAS ELECTED ON THE PARTICIPANT ELECTION FORM TO RECEIVE SUCH
SCHEDULED WITHDRAWAL (AND IF APPLICABLE, SUBSEQUENT ANNUAL PAYMENTS SHALL BE
MADE WITHIN 30 DAYS FOLLOWING THE END OF SUCH MONTH OF SUBSEQUENT CALENDAR
YEARS), UNLESS PRECEDED BY THE PARTICIPANT’S TERMINATION OF EMPLOYMENT.  IN THE
EVENT OF TERMINATION OF EMPLOYMENT PRIOR TO THE DATE ELECTED FOR THE SCHEDULED
WITHDRAWAL, THE AMOUNTS IN THE SCHEDULED WITHDRAWAL ACCOUNTS SHALL BE PAID AT
THE SAME TIME AND IN THE FORM PROVIDED IN SECTIONS 4.1 OR 4.2 OF THE PLAN
(WHICHEVER IS APPLICABLE).  IN THE EVENT SUCH TERMINATION OF EMPLOYMENT IS AS A
RESULT OF THE PARTICIPANT’S DEATH, THE SCHEDULED WITHDRAWAL SHALL BE PAID AS
PROVIDED IN SECTION 5.1 OF THE PLAN.”


 

5.

 

This Amendment No. 1 to the Plan shall be effective as of the date hereof,
subject to the transition rules of Section 409A.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Amendment No. 1 as of the date
first written above.

 

 

EQUIFAX INC.

 

 

 

 

 

By:

 

 

17

--------------------------------------------------------------------------------
